Case 2:20-cv-10219-AB-AFM Document 29 Filed 03/16/21 Page 1 of 1 Page ID #:241




                                                              JS-6
    1

    2

    3

    4

    5

    6

    7

    8

    9                        UNITED STATES DISTRICT COURT
   10
                           CENTRAL DISTRICT OF CALIFORNIA
   11

   12 DREAM INVESTMENT GROUP,                         Case No. 20-cv-10219 AB (AFMx)
        LLC and EDWIN NOVEL,
   13                                                 Assigned to the Hon. Andre Birotte Jr.,
                     Plaintiff,                       Ctrm. 7B
   14
              v.
   15                                                 [PROPOSED] JUDGMENT
      WELLS FARGO, NATIONAL
   16 ASSOCIATION, and DOES 1 through
      100, inclusive,
   17
                     Defendants.
   18

   19         Pursuant to the Court's February 25, 2021 Order Granting Motion to Dismiss
   20   First Amended Complaint and ordering that the First Amended Complaint in this
   21   action be dismissed with prejudice, the Court hereby ENTERS judgment in favor
   22   of Defendant Wells Fargo, N.A. and against Plaintiffs Dream Investment Group,
   23   LLC and Edwin Novel on all claims. Plaintiffs Dream Investment Group, LLC
   24   and Edwin Novel shall take nothing by way of this action. Defendant Wells Fargo
   25   Bank, N.A. shall recover its costs incurred herein.
   26

   27   Dated: March 16, 2021
                                             ANDRE BIROTTE JR.
   28                                        UNITED STATES DISTRICT COURT


                                                  1
